Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162474 & (27)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  RICHARD MORSE,                                                                                        Elizabeth M. Welch,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellee,
  v                                                                  SC: 162474
                                                                     COA: 354720
                                                                     Barry CC: 2013-000588-CH
  MARC COLITTI, a/k/a MARK COLITTI, and
  JOAN COLITTI,
            Defendants/Counterplaintiffs-
            Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. We
  ORDER that the trial court proceedings to enforce the June 5, 2020 order of the Barry
  Circuit Court are STAYED pending further order of this Court. The application for leave
  to appeal the January 7, 2021 order of the Court of Appeals remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 19, 2021
         p0119
                                                                               Clerk